Hughes, J., (after stating the facts). The evidence in this case fails entirely to sustain the allegations of the complaint.. The complaint alleges that the offense was committed at or near the Greenwood and Scullyville wagon road, while the evidence tends to show, if committed at all, it was committed in failing to ring’ the bell or sound the whistle when about to cross the Greenwood and Hackett City public road. It seems that the court miist have made a mistake in stating the case to the jury. The court committed error, we think, in not instructing the jury to find for the . defendant, and in its charge to the jury, which is without evidence. on which to base it. Reversed and remanded for a new -trial.